DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thread extending circumferentially outward from an outer surface of the inlet port of the housing must be shown or the feature(s) canceled from the claim(s), specifically claim 13.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 8-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a member" in line 3.  It is unclear whether this is referencing back to the member of claim 1, or is a newly recited element.  For purposes of examination, this is interpreted as “the member”.
Claim 2 recites the limitation "the male luer connector" in lines 2-3.  This limitation is not positively recited in claim 1, and it is not clear whether the male luer connector is now being positively recited because it is not part of the claimed priming device recited in the preamble.  For purposes of examination, this is being interpreted such that the priming device is configured for use with a male luer connector such that when a male luer connector is partially inserted into the sleeve the engagement surface of the member engages a bottom-facing edge of a male luer connector.
Claim 3 recites the limitation "the apex areas" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this is 
Claim 3 recites the limitation "the male luer connector" in line 3.  This limitation is not positively recited in claim 1, and it is not clear whether the male luer connector is now being positively recited because it is not part of the claimed priming device recited in the preamble.  For purposes of examination, this is being interpreted such that the priming device is configured for use with a male luer connector such that when each arm flexes away from the axis, a cross-sectional width between the apex areas is at least equal to an outer surface of a male luer connector.  Claim 4 is similarly rejected and is interpreted such that the priming device is configured for use with a male luer connector stem of a male luer connector such that when the inlet port is advanced over a portion of a male luer connector stem to fluidly couple the housing with a male luer connector, fluid pathway is created between the male luer connector and the chamber.
Claim 8 recites the limitation "the male luer connector" in line 2.  This limitation is not positively recited in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is interpreted as “a male luer connector”.
Claim 9 recites the limitation “the outlet port” in line 2.  This limitation is not positively recited in claim 8, and it is not clear whether the outlet port is now being positively recited because it is not part of the claimed priming device recited in the preamble.  For purposes of examination, this is being interpreted such that the priming device is configured for use with a male luer having an outlet port such that the inner cross-sectional width of the first end is equal to an outer cross-sectional width of the 
 Claim 10 recites the limitation “the outlet port” in line 2.  This limitation is not positively recited in claim 1, and it is not clear whether the outlet port is now being positively recited because it is not part of the claimed priming device recited in the preamble.  For purposes of examination, this is being interpreted such that the priming device is configured for use with a male luer connector having an outlet port such that the when the priming device is in a priming-ready configuration, the engagement surface of each member contacts an edge of the outlet port to prevent insertion of the male luer connector beyond the member.
Claim 11 recites the limitation “the male luer connector” in line 1.  This limitation is not positively recited in claim 8, and it is not clear whether the male luer connector is now being positively recited because it is not part of the claimed priming device recited in the preamble.  For purposes of examination, this is being interpreted such that the priming device is configured for use with a male luer connector.
Claim 12 recites components of a male luer connector including “the post”, “the luer portion”, “the fluid path”, “the inlet port”, and “the male luer connector”.  These limitations are not positively recited in claim 11, and it is not clear whether the male luer connector and its specific components are now being positively recited because it is not part of the claimed priming device recited in the preamble.  For purposes of examination, this is being interpreted such that the priming device is configured for use with a male luer connector, wherein: in a closed position, the post seals an open tip of the luer portion thereby closing the fluid path; and in an open position, the post is 
Claim 13 recites the limitation “the outlet port” in line 3 and "the male luer connector" in line 4.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, this is interpreted as “an outlet port” and “a male luer connector”, respectively.
Claim 14 recites the limitation "the male luer connector" in line 4.  This limitation is not positively recited in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is interpreted as “a male luer connector”.
Claim 15 recites the limitation "the male luer connector" in line 4.  This limitation is not positively recited in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is interpreted as “a male luer connector”.
Claim 18
Claim 19 recites the limitation "the apex areas" in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this is interpreted such that the priming device comprises two arms positioned opposite of one another having a cross-sectional width between the apex areas when each arm flexes away from the axis.
Claim 19 recites the limitation "the male luer connector" in line 4.  This limitation is not positively recited in claims 16-17, and it is not clear whether the male luer connector is now being positively recited because it is not part of the claimed priming device recited in the preamble.  For purposes of examination, this is being interpreted such that the priming device is configured for use with a male luer connector such that when each arm flexes away from the axis, a cross-sectional width between the apex areas is at least equal to an outer surface of a male luer connector.  
Claim 20 recites the limitation "the male luer connector" in line 4.  This limitation is not positively recited in claim 16.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is interpreted as “a male luer connector”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (Wagner), US 5,330,235.
Regarding claim 1, Wagner discloses a priming device (priming device consisting of both male coupling member B, col. 3 line 33, and sleeve D, col. 3 line 35, and shown in Figs. 1-2) comprising: a housing (male coupling member B, and shown in Figs. 8-9) defining a chamber (bore 18, col. 3 line 59) and an inlet port (inlet port, see annotated Fig. 9 below), wherein the chamber and the inlet port are fluidly coupled, the housing comprising an opening (opening, see annotated Fig. 9 below) extending from within the chamber to outside the housing and configured to permit a gas to exit the chamber (the housing is fully capable of permitting a gas to exit the chamber); a sleeve (sleeve D, col. 3 line 35, and shown in Figs. 3-7) having an open first end (second end 54, col. 4 line 61) configured to couple with a male luer connector (the sleeve D is fully capable of coupling with a male luer connector, such as the male luer connector shown in Fig. 4 of US 2006/0142735 A1), a second end (sleeve shoulder 58, col. 4 line 68) coupled to the housing, and an axis (axis is the centerline of sleeve D through first and second ends) between the first end and the second end, wherein the sleeve defines at least one window (window, see annotated Fig. 4 below); an arm (arm, see annotated Fig. 4 below) extending from a bottom of each window toward the first end; and a member (latching member 72, col. 5 line 17) extending radially from an inner surface of each arm (Fig. 5), wherein each member comprises a ramp surface (ramp surface, see annotated Fig. 5 below), an engagement surface (engagement surface, see annotated Fig. 5 below) extending transversely to the ramp surface, and an apex area (apex area, 

    PNG
    media_image1.png
    287
    737
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    430
    541
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    616
    833
    media_image3.png
    Greyscale

Regarding claim 2, Wagner discloses the priming device of Claim 1, wherein when the priming device is in a priming-ready configuration, the male luer connector is partially inserted into the sleeve and the engagement surface of a member engages a bottom-facing edge of the male luer connector (the priming device of fully capable of being used with a male luer connector such that when a male luer connector is partially inserted into the sleeve the engagement surface of the member engages a bottom-facing edge of the male luer connector).  
Regarding claim 3, 
Regarding claim 4, Wagner discloses the priming device of Claim 3, wherein the inlet port is advanced over a portion of a male luer connector stem to fluidly couple the housing with the male luer connector, thereby creating a fluid pathway between the male luer connector and the chamber (the priming device fully capable of being used with a male luer connector stem of a male luer connector such that when the inlet port is advanced over a portion of a male luer connector stem to fluidly couple the housing with a male luer connector, fluid pathway is created between the male luer connector and the chamber).  
Regarding claim 7, Wagner discloses the priming device of Claim 1, wherein the opening extends through a portion of the housing (portion of the housing, see annotated Fig. 9 below) opposite the inlet port.

    PNG
    media_image4.png
    287
    737
    media_image4.png
    Greyscale
 
Regarding claim 8, Wagner discloses the priming device of Claim 1, wherein the open first end of the sleeve has an inner cross-sectional width configured to receive an outlet port of the male luer connector (the open first end of the sleeve is fully capable of receiving an outlet port of a male luer connector).  
Regarding claim 9, Wagner discloses the priming device of Claim 8, wherein the inner cross-sectional width of the first end is equal to an outer cross-sectional width of the outlet port such that the outlet port is press fit into the sleeve partially toward the 
Regarding claim 10, Wagner discloses the priming device of Claim 8, wherein when the priming device is in a priming-ready configuration, the engagement surface of each member contacts an edge of the outlet port to prevent insertion of the male luer connector beyond the member (the priming device is fully capable of being used with a male luer connector having an outlet port such that the when the priming device is in a priming-ready configuration, the engagement surface of each member contacts an edge of the outlet port to prevent insertion of the male luer connector beyond the member).  
Regarding claim 11, Wagner discloses the priming device of Claim 1, wherein the male luer connector comprises: an inlet port, an outlet port, and a body between the inlet port and the outlet port; a luer portion extending from within the body toward the outlet port, wherein a fluid path extends from the inlet port through the body and luer portion; and a post extending through the fluid path in the luer portion (the priming device is fully capable of being used with a male luer connector, wherein the male luer connector comprises: an inlet port, an outlet port, and a body between the inlet port and the outlet port; a luer portion extending from within the body toward the outlet port, wherein a fluid path extends from the inlet port through the body and luer portion; and a post extending through the fluid path in the luer portion).
Regarding claim 12, Wagner discloses the priming device of Claim 11, wherein: in a closed position, the post seals an open tip of the luer portion thereby closing the 
Regarding claim 14, Wagner discloses the priming device of Claim 1, wherein an outer surface of the housing comprises one or more channels (shoulder 20, col. 3 line 64, and shown in Fig. 8) between the second end of the sleeve and the opening to increase rigidity of the priming device, and provide increased torsional leverage when coupling or decoupling the sleeve with the male luer connector (the shoulder is fully capable of increasing rigidity of the priming device, and providing increased torsional leverage when coupling or decoupling the sleeve with the male luer connector).
Regarding claim 15, Wagner discloses the priming device of Claim 1, further comprising one or more ribs (keyed portions 114, col. 6 line 18, and shown in Fig. 8) extending along an outer surface of the housing between the second end of the sleeve and the opening to increase rigidity of the priming device, and provide increased torsional leverage when coupling or decoupling the sleeve with the male luer connector (the keyed portions are fully capable of increasing rigidity of the priming device, and providing increased torsional leverage when coupling or decoupling the sleeve with the male luer connector).
Regarding claim 16, Wagner discloses a priming device comprising (claim limitation mapped as above for claim 1, unless otherwise noted below): a housing 
Regarding claim 17, Wagner discloses the priming device of Claim 16, wherein each member comprises a ramp surface (ramp surface, see annotated Fig. 5 below), an engagement surface (engagement surface, see annotated Fig. 5 below) extending transversely to the ramp surface, and an apex area (apex area, see annotated Fig. 5 below) that transitions between the ramp surface and the engagement surface.  

    PNG
    media_image3.png
    616
    833
    media_image3.png
    Greyscale

Regarding claim 18, Wagner discloses the priming device of Claim 17, wherein when the priming device is in a priming-ready configuration, the male luer connector is 
Regarding claim 19, Wagner discloses the priming device of Claim 17, wherein an axis is defined between the first end and the second end of the sleeve and when the priming device is in a priming configuration, each arm flexes away from the axis such that a cross-sectional width between the apex areas is at least equal to the outer surface of the male luer connector (the priming device is fully capable of being used with a male luer connector such that when each arm flexes away from the axis, a cross-sectional width between the apex areas is at least equal to an outer surface of a male luer connector).  
Regarding claim 20, Wagner discloses the priming device of Claim 16, further comprising one or more ribs (keyed portions 114, col. 6 line 18, and shown in Fig. 8) extending along an outer surface of the housing between the second end of the sleeve and the opening to increase rigidity of the priming device, and provide increased torsional leverage when coupling or decoupling the sleeve with the male luer connector (the keyed portions are fully capable of increasing rigidity of the priming device, and providing increased torsional leverage when coupling or decoupling the sleeve with the male luer connector).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Bonnal et al. (Bonnal), US 2012/0192968 A1.
Regarding claim 5, Wagner discloses the priming device of Claim 1.
Wagner does not teach wherein a filter is disposed in the opening, but does teach use of the couplings for fluid lines, which includes air lines.  
However, Bonnal teaches connectors 100 wherein a filter (porous membrane 114, also known a hydrophobic filter, P0067) is disposed in the opening (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the priming device of Wagner with the hydrophobic filter of Bonnal disposed in the opening of Wagner for the purpose of 
Regarding claim 6, Wagner in view of Bonnal teaches the priming device of Claim 5, wherein the filter comprises a hydrophobic filter (Bonnal, hydrophobic filter, P0067).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Mantell, US 2014/0066840 A1.
Regarding claim 13, Wagner discloses the priming device of Claim 11.
Wagner does not teach wherein the inlet port defined in the housing has a thread extending circumferentially outward from an outer surface thereof, the thread configured to engage a mating thread on an inner surface of the outlet port to threadably couple the housing with the male luer connector.  
However, Mantell teaches a luer lock connector 424 shown in Fig. 9 having a thread (threads 426, P0050) extending circumferentially outward from an outer surface thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the connection of the priming device of Wagner as taught by Mantell for the purpose of forming a standardized and secure, leak free connection for the transfer of fluids or gasses between two devices, as taught by Mantell P0006.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/28/2022